Exhibit 10.2

 

Vivint Solar, Inc.

3301 North Thanksgiving Way

Suite 500

Lehi, UT 84043

May 2, 2016

Mr. David Bywater

Re: Interim CEO Appointment

Mr. Bywater:

On behalf of Vivint Solar, Inc. (the “Company”), I am pleased to offer you the
position of interim chief executive officer (“Interim CEO”) of the Company on
the terms set forth in this letter agreement (the “Agreement”).

Position:

You will serve as the Interim CEO, reporting to the Company’s Board of Directors
(the “Board”).

Term:

Your employment under this Agreement will commence as of May 2, 2016 (the “Start
Date”) and will continue until the earliest to occur of: (i) the date on which
the Board approves a successor Chief Executive Officer of the Company, (ii) the
first anniversary of your Start Date, and (iii) your resignation from this
position or the termination of your employment by the Board (the “Interim
Period”).  Your employment is terminable by you or the Company at any time (for
any reason or for no reason).

Compensation:

Your monthly base salary shall be $44,204, subject to increase (but not
decrease) as may be approved by the Compensation Committee of the Board (the
“Compensation Committee”) from time to time.  Your base salary will be payable
in accordance with the Company’s regular payroll practices.

 

You will receive a sign-on bonus in an amount equal to $150,000 (the “Sign-on
Bonus”), payable within 30 days of the Start Date.  If you resign from the
position of Interim CEO prior to the earlier to occur of (i) the date on which
the Board notifies you that it has appointed a successor Chief Executive Officer
of the Company and (ii) the first anniversary of your Start Date, the Sign-On
Bonus must be repaid to the Company in full.  During the Interim Period, you
will not be eligible to participate in the Company’s annual cash incentive
program.

 

--------------------------------------------------------------------------------

 

Equity Incentive Award:

In connection with your appointment as Interim CEO, effective as of the Start
Date, the Company will award you an option to purchase 1,000,000 shares of
common stock of the Company (the “Option”) under its 2014 Equity Incentive Plan
(as amended from time to time).  The exercise price per share under the Option
will be the closing price per share of the Company’s common stock on the Start
Date.  The Option shall vest on earlier to occur of (i) the date on which the
Board notifies you that it has appointed a successor Chief Executive Officer of
the Company and (ii) the first anniversary of your Start Date, as long as you do
not resign from the position of Interim CEO prior to such date, but will only
become exercisable beginning on May 2, 2017.  The Option shall remain
outstanding and exercisable until the tenth anniversary of the Start Date.  The
Option shall otherwise be subject to the terms of an award agreement that you
will be required to execute in connection with such grant (which, other than as
set forth above, shall be consistent with the Company’s standard form of award
agreement).

Employee Benefits:

Due to your temporary employee status, you will not be eligible for the
Company’s standard employee benefits, including but not limited to: health
coverage, paid vacation, sick leave, other insurance coverage, and bonuses or
incentive compensation.  However, you will be eligible for certain minimum
benefits required by law, such as workers’ compensation insurance coverage and
Social Security.  The Company will reimburse you for any costs to maintain
health coverage (and similar coverage) under the insurance plans of your current
employer.

Vivint Solar, Inc. Policies and Employment Conditions:

You agree to review the Company’s employee handbook, and you agree to thoroughly
familiarize yourself with the policies contained in the handbook and other
corporate policies of the Company and to abide by them.  Additionally, from time
to time, the Company may adopt new policies or make important changes to
existing policies and will communicate information about its policies to you by
way of electronic mail notification, the Company intranet or otherwise, and you
agree to thoroughly review such policy communications and to abide by them.  The
Company may modify salaries, bonuses and benefits from time to time.

Withholdings and Taxes:

All forms of compensation referred to in this agreement are subject to reduction
to reflect applicable withholdings and payroll taxes.






 

--------------------------------------------------------------------------------

 

Employment Relationship:

Your employment with the Company is for no specific period of time and continues
to be “at will,” meaning that either you or the Company may terminate your
employment at any time and for any reason, with or without notice or cause.  Any
contrary representations that may have been made to you are superseded by this
agreement.  This is the full and complete agreement between you and the Company
on this term.  Although your job, duties, compensation and benefits may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and by the Chief Legal Officer of
the Company.

 

In addition, as a condition of employment with the Company, you will be required
to sign the Company’s standard At-Will Employment Agreement, attached hereto as
Exhibit A, which requires, among other provisions, the assignment of patent
rights to any invention made during your employment at the Company, and
non-disclosure of Company proprietary information.  Also, in the event of any
dispute or claim relating to or arising out of our employment relationship, you
and the Company agree that (i) any and all disputes between you and the Company
shall be fully and finally resolved by binding arbitration, and (ii) you are
waiving any and all rights to a jury trial.

Miscellaneous:

This Agreement shall forth the terms of your employment with the Company and
supersede and replace any prior understandings or agreements, whether oral or
written, express or implied, related to the subject matter hereof (excluding,
for the avoidance of doubt, any agreement entered into with 313 Acquisition LLC
or APX Group, Inc.).  This agreement is entered into without reliance upon any
promise, warranty or representation, written or oral, express or implied, other
than those expressly contained herein, and it supersedes any other such
promises, warranties, representations or agreements.  It may not he amended or
modified except by a written instrument signed by you and the Chief Legal
Officer of the Company.  If any provision of this agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this agreement, which will remain in full force
and effect.  This agreement will be construed and interpreted in accordance with
the laws of the State of Utah, without reference to the choice of law provisions
thereof.




 

--------------------------------------------------------------------------------

 

We have a dynamic organization and look forward to work with you both to
strengthen the Company and rise to meet the challenges ahead.  Please sign this
letter and the At-Will Employment Agreement (Exhibit A) where indicated and
return the same to us promptly.

Sincerely,

Vivint Solar, Inc.

/s/ Shawn Lindquist

By: Shawn Lindquist

Its: EVP

Agreed and accepted this 2nd day of May, 2016:

/s/ David Bywater

David Bywater

 